DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Applicant's amendments and remarks, filed 11/04/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1, 4, 5, 9, 10, 37-51 are currently under examination. Claims 2-3, 6-8, 11-36 are cancelled. 
Interview Statement
Applicant’s summary of the interview on September 22, 2021, has been reviewed and is complete and accurate.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT371 of PCT/US17/55046, filed 10/04/2017, is acknowledged.
Priority claiming the benefit of US Provisional Application 62/403,940, filed 10/04/2016, is acknowledged.
Response to Arguments
Applicant’s responses and arguments filed 11/04/2021 regarding claim rejections under 35 USC 103 have been fully considered.

Applicant amended the independent claims for clarifying the scope of the claims according to the instant disclosure with various limitations introducing new subject matters and therefore changing the scope of the claims and therefore necessitating new grounds of rejections.
Applicant argues (on pages 16-17) that the references of record as combination of Mortier and Tribouilloy at least do not disclose the amended limitations of the independent claim 1: 
(1) generating, with a numerical analysis engine, a first deformed analytical model based on the first analytical model data and based on a three-dimensional mesh of a virtually implanted trans-catheter valve, wherein the first deformed analytical model is indicative of a first deformed position of the anatomical regions of the heart and a first deformed position of the virtually implanted trans-catheter valve, 
(2) wherein the generating of the first deformed analytical model comprising: 
(a) calculating respective gap sizes a2D1, a2D2 in a fully expanded configuration of the virtually implanted trans-catheter valve, wherein the a2D1, a2D2 are calculated using a parametric model based on the virtually implanted trans-catheter valve, each of the a2D1, a2D2 corresponds to a minimum two-dimensional distance between two points separated by a point Pc and an ostium point Po, wherein the point Pc corresponds to a nearest point on the left coronary leaflet and on the right coronary leaflet relative to Po, and the ostium point Po corresponds to an upper edge of the coronary ostium, and 
(b) calculating respective gap sizes a3D1, a3D2 in the fully expanded configuration the virtually implanted trans-catheter valve, wherein the a3D1, a3D2 each corresponds to a respective minimum three-dimensional distance between the ostium point Po and the left coronary leaflet and on the right coronary leaflet, respectively; 
2D1, a2D2, a3D1, a3D2, in combination with evaluating variables comprising one or more of: valve size and type, parametric measurements from the first deformed analytical model data and the first anatomical model data, 
(4) wherein the first deformed analytical model data further correspond to the virtually implanted trans-catheter valve with full deployment configurations comprising different depths, yaw, and pitch angles relative to a center line of an aortic root, and  
wherein the performing of the systematic data-fitting with variables comprising one or more of: valve size and type, parametric measurements from the first deformed analytical model data and the first anatomical model data, and performing variable normalization until an optimal correlation is reached; and 
(5) predicting a likelihood of coronary obstruction event, with the optimal patient-specific predictive criteria.
In response, after reconsidering the reference Mortier which does not provide at least an analysis of the landmark distances between the leaflet of the native aortic valve and the upper points of the left and right coronary ostia for estimating the risk of a coronary obstruction or blockage for a pre-operative simulation of the implantation of a trans-catheter aortic valve and neither Tribouilloy. Therefore the claim rejection under 35 U.S.C. 103 is withdrawn in view of the amendments. The examiner agrees with the argument and perform a full search for addressing the deficiencies of the references of record. The search found the closest prior art for the amended limitations with Zheng et al. (2012 IEEE TRANSACTIONS ON MEDICAL IMAGING 31:2307-2321; Pub.Date 12/2012) for teaching modelling the anatomical region around the aortic valve (Fig. 1) with modelling the transapical aortic valve for implantation (Fig.3) with the determination of specific landmarks for the valve and for the coronary arteries with the ostium landmarks, without nd ¶) with Blanke et al. (2016 Journal of Cardiovascular Computed Tomography 10:491-499; ePub.Date 09-24-2016) teaching the simulation of the positioning of the transcatheter aortic valve being implanted (Figs. 1-3) for assessing the risk of coronary artery obstruction (Fig. 2) with recognizing the presence of calcification on native leaflet increasing the risk of coronary orifice obstruction (p.497 col.1 1.6. Bioprosthetic leaflets and pannus) but lower leaflets or poles of the implant leading to no coronary occlusion risk (Fig.4 and p.498 col.1 3rd ¶) with the determination of a distance between a virtual ring for the virtual transcatheter aortic valve (TAV) and the coronal ostia to optimize the position of the TAV and also the choice of the TAV (Fig.2, 3 and 6). Both Blanke and Zheng do not specifically determine the gap between the valve and the coronary orifices using the closest point of the native leaflet of the aortic valve and the corresponding coronary ostium upper point in 2D and in 3D when the leaflet are fully expanded during the maximum blood flow passing through the aortic valve as in the amended limitations. Blanke teaches also the data-fitting for various models of TAV using a simplified model for each of the TAV model for their alignment at site (p.498 1st-3rd ¶) the risk of obstruction being assessed with the TAV height as fully expanded for possibly exceeding the coronary ostium position (p.498 col.1 last ¶ to col.2 2nd ¶) and using imaging to check the risk for coronary artery obstruction (Fig.8). Therefore, both Zheng and Blanke do not teach a complete virtual assessment or prediction of the coronary obstruction or ostium blockage as claimed in the amended limitations of the instant independent claims. As presented in the previous office action, the closest prior art for the generic simulation were Mortier (USPN 20150112659 A1; Pub.Date 04/23/2015; Fil.Date 04/23/2013) in view of Tribouilloy et al. (2000 Circulation 102:558-564; Pub.Date 2000) with Wang et al. (2012 J Biomechanics 45 1965-1971; Pub.Date 2012) teaching the measurement of gaps between the TAV leaflets and the aortic root and the coronary ostia (Fig.3 presence of calcification with Fig.7 identification of gaps for nd ¶ and p.1968 col.2 2nd ¶ with measurements of distance/gap between coronary ostium CO and the calcifications on leaflets) wherein the CO is characterized by its height relative to the aortic valve annulus with the height defined from the aortic annulus to the inferior point of the coronary ostium (p.1967 col.1 2nd ¶) towards the characterization of possible paravalvular leakage (Fig.7) and regurgitation. Therefore, the simulation presented by Wang is not directed to characterize the possible risk of coronary ostia blockage or obstruction. No prior art were furthermore found to teach or suggest more amended limitations. Therefore, no combination of prior art were found to teach all the amended limitations as claimed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frankie W. Wong on 02/09/2022.

The application has been amended as follows: 

1. (Currently Amended) A computer implemented method to predict complications prior to an implantation of a trans-catheter valve in the heart, the method comprising: 
executing, by at least a processor, program code stored in a non-transitory computer-readable-medium to performa simulation, comprising: 
generating
generatingh of coronary artery from an annulus baseline, a sinus width w at an ostium level, a thickness t1 of a calcific nodule formed on the left coronary leaflet, a thicknesses t2 of a calcific nodule formed on the right coronary leaflet, and a leaflet length l1 of the left coronary leaflet and a leaflet length l2 of the right coronary leaflet, and a coronary diameter d; 
generating
	calculating respective gap sizes α2D1, α2D2 in a fully expanded configuration of the virtually implanted trans-catheter valve, wherein the α2D1, α2D2 are calculated using a parametric model based on the virtually implanted trans-catheter valve, each of the α2D1, α2D2 corresponds to a minimum two-dimensional distance between two points separated 216/335,614Attorney Docket No.: 38801-109 Client Ref No: OSIF 106/P2017-039USP2 by a point Pc and an ostium point Po, wherein the point Pc corresponds to a nearest point on the left coronary leaflet and on the right coronary leaflet relative to Po, and the ostium point Po corresponds to an upper edge of the corresponding coronary ostium, and 
	calculating respective gap sizes α3D1, α3D2 in the fully expanded configuration the virtually implanted trans-catheter valve, wherein the α3D1, α2D2 each corresponds to a respective 
	establishing, from a database of image data from patients with and without coronary obstruction event after having implanted trans-catheter valves, a an optimal patient-specific predictive criteria of confirmed coronary obstruction, by performing systematic data-fitting on at least the respective gap sizes α2D1 , α2D2 , α3D1 , α3D2, in combination with evaluating variables comprising one or more of: valve size and type, parametric measurements from the first deformed analytical model data and the first anatomical model data, 
	wherein the first deformed analytical model data further correspond to the virtually implanted trans-catheter valve with full deployment configurations comprising different depths, yaw, and pitch angles relative to a center line of an aortic root, and 
	wherein the performing of the systematic data-fitting comprising one or a combination of: performing optimizing data-fit correlation with variables comprising one or more of: valve size and type, parametric measurements from the first deformed analytical model data and the first anatomical model data, and 
	performing variable normalization until an optimal correlation is reached; and 316/335,614Attorney Docket No.: 38801-109 Client Ref No: OSIF 106/P2017-039USP2
	predicting a likelihood of coronary obstruction event, with the optimal patient-specific predictive criteria.

2-3. (Canceled)  
  
4. (previously amended) The method of claim 1, further comprising: modeling blood flow, with the numerical analysis engine, around the aortic leaflet, through coronary ostium, and the virtually implanted trans-catheter valve of the first deformed analytical model, wherein the blood flow modeling is indicative of flow between the left and right coronary ostium, aortic leaflets, and the virtually implanted trans- catheter valve.

5. (previously amended) The method of claim 4, wherein the blood flow modeling comprises simulation of contrast dye flow pattern, and pressure gradient through the three dimensional gaps between the left and right coronary ostium, aortic leaflets, and the virtually implanted trans-catheter valve. 

6-8. (Canceled)  
  
9. (Currently amended) The method of claim 1, wherein the first anatomical model data comprises three-dimensional shapes of the anatomical regions of the heart including previously implanted surgical bioprosthetic heart valve, trans-catheter heart valves, or artificial root or stent grafts, and 
generatingthe first analytical model data based on the first anatomical model data, wherein the first analytical model data comprises a three-dimensional (3- 416/335,614Attorney Docket No.: 38801-109 Client Ref No: OSIF 106/P2017-039USP2 D) mesh of the anatomical regions of the heart including a 3-D mesh of the previously implanted surgical bioprosthetic heart valve, trans-catheter valve, artificial root or stent graft.

10. (Currently amended) The method of claim 1, further comprising: determining sensitivity of the trans-catheter valve relative to the patient’s anatomy by: 
generating
;
predicting a likelihood of coronary obstruction event for each configuration using the predictive criteria established from the existing database of image data from patients with and without coronary obstruction event after having implanted trans-catheter valves;
quantifying the sensitivity as the patient's risk of coronary obstruction with respect to variability in deployment configuration and material property.  
11-36. (Canceled)
37. (previously presented) The method of claim 1, wherein each of the respective gap sizes α2D1 , α2D2 is determined based on:            
                 
                
                    
                        ∝
                    
                    
                        2
                        D
                    
                
                =
                
                    
                        
                            (
                            ∆
                            x
                            )
                        
                        
                            2
                        
                    
                    +
                    
                        
                            (
                            ∆
                            y
                            )
                        
                        
                            2
                        
                    
                
            
           
where             
                ∆
                x
                =
                w
                -
                t
                 
            
         and             
                ∆
                y
                =
                h
                +
                d
                -
                l
            
         .

38. (previously presented) The method of claim 1, wherein predicting the likelihood of coronary obstruction event comprises determining a value of any of the respective gap sizes α2D1 , α2D2 less than or equal to 4 millimeters (mm)

39. (previously presented) The method of claim 1, further comprising normalizing the respective gap sizes α2D1 , α2D2 with a diameter of the coronary artery to determine a cut-off ratio.  

40. (previously presented) The method of claim 39, wherein predicting the likelihood of coronary obstruction event comprises determining a value of the cut-off ratio less than or equal to 0.5

41. (previously presented) The method of claim 1, wherein the image data comprises one of X-ray image data, magnetic resonance imaging (MRI) image data, and ultrasound image data.  

42. (Currently amended) A non-transitory computer readable medium having stored thereon, a computer program having at least one code section for predicting complications prior to an implantation of a trans-catheter valve in the heart, the at least one code section being executable by at least a processor, causing a machine to perform simulations comprising the steps of: 1016/335,614Attorney Docket No.: 38801-109 Client Ref No: OSIF 106/P2017-039USP2 
generating
generatingh of coronary artery from an annulus baseline, a sinus width w at an ostium level, a thickness t1 of a calcific nodule formed on the left coronary leaflet, a thicknesses t2 of a calcific nodule formed on the right coronary leaflet, and a leaflet length l1 of the left coronary leaflet and a leaflet length l2 of the right coronary leaflet, and a coronary diameter d; 

	calculating respective gap sizes α2D1, α2D2 in a fully expanded configuration of the virtually implanted trans-catheter valve, wherein the α2D1, α2D2 are calculated using a parametric model based on the virtually implanted trans-catheter valve, each of the α2D1, α2D2  corresponds to a minimum two-dimensional distance between two points separated 216/335,614Attorney Docket No.: 38801-109 Client Ref No: OSIF 106/P2017-039USP2 by a point Pc and an ostium point Po, wherein the point Pc corresponds to a nearest point on the left coronary leaflet and on the right coronary leaflet relative to Po, and the ostium point Po corresponds to an upper edge of the corresponding coronary ostium, and 
	calculating respective gap sizes α3D1, α3D2 in the fully expanded configuration the virtually implanted trans-catheter valve, wherein the α3D1, α2D2 each corresponds to a respective minimum three-dimensional distance between the ostium point Po and the left coronary leaflet and on the right coronary leaflet, respectively; 
	establishing, from a database of image data from patients with and without coronary obstruction event after having implanted trans-catheter valves, a an optimal patient-specific predictive criteria of confirmed coronary obstruction, by performing systematic data-fitting on at least the respective gap sizes α2D1 , α2D2 , α3D1 , α3D2, in combination with evaluating variables comprising one or more of: valve size and type, parametric measurements from the first deformed analytical model data and the first anatomical model data, 
wherein the first deformed analytical model data further correspond to the virtually implanted trans-catheter valve with full deployment configurations comprising different depths, yaw, and pitch angles relative to a center line of an aortic root, and 


43. (previously presented) The non-transitory computer-readable medium according to claim 42, comprising code for modeling blood flow

44. (previously presented) The non-transitory computer-readable medium according to claim 43, wherein the blood flow modeling comprises simulation of contrast dye flow pattern, and pressure gradient through the three dimensional gaps between the left and right coronary ostium, aortic leaflets, and the virtually implanted trans-catheter valve.  

45. (Currently amended) The non-transitory computer-readable medium according to claim 42, wherein the first anatomical model data comprises three-dimensional shapes of the anatomical regions of the heart including previously implanted surgical bioprosthetic heart valve, trans- catheter heart valves, or artificial root or stent grafts, and 1216/335,614Attorney Docket No.: 38801-109 Client Ref No: OSIF 106/P2017-039USP2 
generatingthe first analytical model data based on the first anatomical model data, wherein the first analytical model data comprises a three-dimensional (3- D) mesh of the anatomical regions of the heart including a 3-D mesh of the previously implanted surgical bioprosthetic heart valve, trans-catheter valve, artificial root or stent graft.  

46. (Currently amended) The non-transitory computer-readable medium according to claim 42, comprising code for determining sensitivity of the trans-catheter valve relative to the patient’s anatomy by: 
generating
varying the trans-catheter valve deployment configurations comprising different depths, yaw, and pitch angles relative to a center line of an aortic root, and varying material properties of at least calcific nodules, leaflet tissue, and aorta tissue[[.]]; 
predicting a likelihood of coronary obstruction event for each configuration using the predictive criteria established from the existing database of image data from patients with and without coronary obstruction event after having implanted trans-catheter valves;
quantifying the sensitivity as the patient's risk of coronary obstruction with respect to variability in deployment configuration and material property.

47. (previously presented) The non-transitory computer-readable medium according to claim 42, wherein each of the respective gap sizes a2D1, a2D2 is determined based on:            
                 
                
                    
                        ∝
                    
                    
                        2
                        D
                    
                
                =
                
                    
                        
                            (
                            ∆
                            x
                            )
                        
                        
                            2
                        
                    
                    +
                    
                        
                            (
                            ∆
                            y
                            )
                        
                        
                            2
                        
                    
                
            
           
where             
                ∆
                x
                =
                w
                -
                t
                 
            
         and             
                ∆
                y
                =
                h
                +
                d
                -
                l
            
         .
  
 predicting the likelihood of coronary obstruction event comprises determining a value of any of the respective gap sizes α2D1 , α2D2 less than or equal to 4 millimeters (mm)

49. (previously presented) The non-transitory computer-readable medium according to claim 42, further comprising code for normalizing the respective gap sizes α2D1 , α2D2 with a diameter of the coronary artery to determine a cut-off ratio.  

50. (previously presented) The non-transitory computer-readable medium according to claim 49, wherein predicting the likelihood of coronary obstruction event comprises determining a value of the cut-off ratio less than or equal to 0.5

51. (previously presented) The non-transitory computer-readable medium according to claim 42, wherein the image data comprises one of X-ray image data, magnetic resonance imaging (MRI) image data, and ultrasound image data.

Allowable Subject Matter
Claims 1, 4, 5, 9, 10, 37-51 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art are Mortier (USPN 20150112659 A1; Pub.Date 04/23/2015; Fil.Date 04/23/2013) in view of Tribouilloy et al. (2000 Circulation 102:558-564; Pub.Date 2000) with Wang et al. (2012 J Biomechanics 45 1965-1971; Pub.Date 2012) for teaching the generic simulation for an aortic valve replacement and for assessing paravalvular α2D1, α2D2 in a fully expanded configuration of the virtually implanted trans-catheter valve, wherein the α2D1, α2D2 are calculated using a parametric model based on the virtually implanted trans-catheter valve, each of the α2D1, α2D2 corresponds to a minimum two-dimensional distance between two points separated 216/335,614Attorney Docket No.: 38801-109 Client Ref No: OSIF 106/P2017-039USP2 by a point Pc and an ostium point Po, wherein the point Pc corresponds to a nearest point on the left coronary leaflet and on the right coronary leaflet relative to Po, and the ostium point Po corresponds to an upper edge of the corresponding coronary ostium, and 
	calculating respective gap sizes α3D1, α3D2 in the fully expanded configuration the virtually implanted trans-catheter valve, wherein the α3D1, α2D2 each corresponds to a respective minimum three-dimensional distance between the ostium point Po and the left coronary leaflet and on the right coronary leaflet, respectively; 
α2D1 , α2D2 , α3D1 , α3D2, in combination with evaluating variables comprising one or more of: valve size and type, parametric measurements from the first deformed analytical model data and the first anatomical model data, 
	wherein the first deformed analytical model data further correspond to the virtually implanted trans-catheter valve with full deployment configurations comprising different depths, yaw, and pitch angles relative to a center line of an aortic root, and 
	wherein the performing of the systematic data-fitting comprising one or a combination of: performing optimizing data-fit correlation with variables comprising one or more of: valve size and type, parametric measurements from the first deformed analytical model data and the first anatomical model data, and 
	performing variable normalization until an optimal correlation is reached; and 316/335,614Attorney Docket No.: 38801-109 Client Ref No: OSIF 106/P2017-039USP2
	predicting a likelihood of coronary obstruction event, with the optimal patient-specific predictive criteria.” 
Therefore, no combination or teachings with Mortier, Tribouilloy and Wang with Zheng and Blanke were found to fully teach all the amended limitations.
The advantages of the present invention are to provide a pre-operative simulation to optimize the choice of the transcatheter aortic valve implant to use and to minimize the risk of post-implantation coronary obstruction as being recognize to occur frequently for patient undergoing such surgical procedure. 
Therefore the combination of claim limitations presented by independent claim 1 serve to patentably distinguish from the prior art of record. Claim 1 is therefore allowable.
Regarding the dependent claims 4, 5, 9, 10, 37-41, the claims are allowable due to their dependency from claim 1.
α2D1, α2D2 in a fully expanded configuration of the virtually implanted trans-catheter valve, wherein the α2D1, α2D2 are calculated using a parametric model based on the virtually implanted trans-catheter valve, each of the α2D1, α2D2 corresponds to a minimum two-dimensional distance between two points separated 216/335,614Attorney Docket No.: 38801-109 Client Ref No: OSIF 106/P2017-039USP2 by a Pc and an ostium point Po, wherein the point Pc corresponds to a nearest point on the left coronary leaflet and on the right coronary leaflet relative to Po, and the ostium point Po corresponds to an upper edge of the corresponding coronary ostium, and 
	calculating respective gap sizes α3D1, α3D2 in the fully expanded configuration the virtually implanted trans-catheter valve, wherein the α3D1, α2D2 each corresponds to a respective minimum three-dimensional distance between the ostium point Po and the left coronary leaflet and on the right coronary leaflet, respectively; 
	establishing, from a database of image data from patients with and without coronary obstruction event after having implanted trans-catheter valves, a an optimal patient-specific predictive criteria of confirmed coronary obstruction, by performing systematic data-fitting on at least the respective gap sizes α2D1 , α2D2 , α3D1 , α3D2, in combination with evaluating variables comprising one or more of: valve size and type, parametric measurements from the first deformed analytical model data and the first anatomical model data, 
	wherein the first deformed analytical model data further correspond to the virtually implanted trans-catheter valve with full deployment configurations comprising different depths, yaw, and pitch angles relative to a center line of an aortic root, and 
	wherein the performing of the systematic data-fitting comprising one or a combination of: performing optimizing data-fit correlation with variables comprising one or more of: valve size and type, parametric measurements from the first deformed analytical model data and the first anatomical model data, and 
	performing variable normalization until an optimal correlation is reached; and 316/335,614Attorney Docket No.: 38801-109 Client Ref No: OSIF 106/P2017-039USP2
	predicting a likelihood of coronary obstruction event, with the optimal patient-specific predictive criteria.” 
Therefore, no combination or teachings with Mortier, Tribouilloy and Wang with Zheng and Blanke were found to fully teach all the amended limitations.

Therefore the combination of claim limitations presented by independent claim 42 serve to patentably distinguish from the prior art of record. Claim 42 is therefore allowable.
Regarding the dependent claims 43-51, the claims are allowable due to their dependency from claim 42.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK M MEHL/Examiner, Art Unit 3793
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793